Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 28th, 2022 has been entered. Claims 1-11, 13, 15-21, and 46 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (U.S. Patent Application Publication No. 20150371187) in view of Bhatt (U.S. Patent Application Publication No. 20150227882), McPherson (20080246604), and Vaghi (U.S. Patent Application Publication No. 20040064326).
	Regarding Claim 1, Irwin teaches a parcel delivery system for allowing recipients to retrieve parcels by use of a mobile electronic device of the recipient, the system comprising:  a processing system comprising at least one processor and a communications subsystem (see [0055] “FIG. 6 depicts a schematic illustration of embodiments of communicating interactions within a storage unit having a receptacle unit and a control unit,” [0132] “as depicted in FIG. 6, the control unit 144 comprises, for example, a processor 168, memory 170, a communication feature 172”);

	an array of parcel boxes, each parcel box comprising:  an enclosure having a front opening; 
a door displaceable between a closed state, obstructing said front opening, and an open state, allowing access via said front opening to said enclosure (see [0044] “FIG. 1A depicts a perspective view of one embodiment of a storage receptacle that may be used with the storage unit of FIG. 1,” [0083] “The securement feature may interact with cooperating structures to secure and/or unsecure the door 136. The securement feature may be located in any desired position on the storage receptacle. FIG. 1A shows one embodiment of a location of a securement feature 140 on the door 136 of the storage receptacle 132. As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door,” [0089] “detect the position of the door 136, such as, for example, whether the door 136 is open or closed”);
	an electrically controlled lock mechanism configured to be switchable in response to a signal from said processing system from a locked state in which said lock mechanism prevents displacement of said door from said closed state to said open state to an unlocked state in which a recipient can displace said door from said closed state to said open state (see [0083] “As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door. In some embodiments, the securement feature 140 may comprise a purpose built securement feature. In some embodiments, the securement feature may comprise a latching feature and a latch engagement and disengagement feature. The latching feature may be configured to obstruct movement of a locked item. In the case of a storage receptacle 132, the latch lockingly engages the door 136 of the storage receptacle 132 and obstructs movement of the door 136. In some embodiments, the latch engagement and disengagement feature may comprise components and/or a mechanism interacting together to selectively allow the engagement and/or disengagement of the latch. In some embodiments, the latch engagement and disengagement feature is a rotatable cylinder of a lock. In some embodiments, the latch engagement and disengagement feature may comprise an electrical actuator connected to the latch. Any of these and similar embodiments of the securement features may be controlled electronically by, for example, the control unit 144”);
	a sensor in communication with said processing system and configured to provide information sufficient to determine whether or not said enclosure contains a parcel (see [0090] “The storage receptacle 132 further includes features configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132. In some embodiments, the item detection feature configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132 comprises, for example, a sensor 145. The sensor 145 may be a camera, or any other feature possessing the desired capabilities. The sensor 145 may be located on one of the walls 134 or on the door 136. In one embodiment, for example, the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132,” [0140] “the processor 168 is configured to send control signals to the sensor,” [0184] “the scale, sensor, or measuring device may communicate the measured item dimensions to control unit 144”);
	wherein said processing system is configured, for each parcel to be delivered, to: allocate to the parcel one of said boxes determined to be empty based on an output of said sensor (see [0186] “If the user indicated the item size, the process 300D advances to decision state 308D, and determines whether any storage receptacles 132 of adequate size to hold the deposited item are available. In some embodiments, this determination includes, for example, a query of the receptacle database 171 to determine which receptacles are available and the sizes of the available receptacles,” [0188] “communicates the location of available storage receptacles. In some embodiments, for example, the screen 148 shows a depiction of the storage unit 100, and visually indicates, by, for example, highlighting, available storage receptacles 132,” [0189] “The process 300D then moves to block 314D where the user is prompted to select a storage receptacle 132. After receiving the user selection of the storage receptacle 132 as depicted in block 316D, the door 136 to the selected storage receptacle 132 is opened as depicted in block 318D,” [0190] “The process 300D then proceeds to block 320D, where the user is prompted to deposit the item in the storage receptacle 132,” [0194] “Upon each transaction, control unit 
144 may update a database maintained on a central controller or server,” [0151] “the control 
unit 144 includes a user database 173 that can interact with the processor 168”);
	determine when the parcel has been placed in the allocated box based at least in part on the output of said sensor (see [0090]  “the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132,” [0203] “determines the date that the item was placed in the storage unit 100 … this date may be retrieved from remote resources located within a storage unit system”);
	on receipt of an unlock request received from the mobile electronic device of the recipient, to actuate said lock mechanism to switch from said locked state to said unlocked state, thereby allowing opening of said door by the recipient to retrieve the parcel (see [0316] “access information is received. The access information is information or data provided to the interface 151 of a control unit by a user of the system … Receiving the access information may therefore include … scanning a bar code on a receipt or QR code on a mobile phone … receiving access information in digital format, for example by wireless communication with a device (e.g., a mobile phone, via Bluetooth/NFC/Internet etc.), wired communication with a device (for example, a key fob),” [0318] “In step 1304A, access to the storage receptacle is provided. This may include any of the features or steps discussed above with respect to unsecuring or unlocking the receptacle. It may further include providing information related to the location of the receptacle in the unit or the method of opening and/or unlocking the receptacle. For instance, it may include directions on how to open and/or close the receptacle. It may further include allowing a user to retrieve the item and then automatically closing and/or securing/locking the receptacle after retrieval”);	
	without a central display or keypad associated with the array of parcel boxes, thereby allowing simultaneous retrieval of parcels from the boxes by a plurality of the recipients (see [0129] “FIG. 5 depicts an embodiment of conventional Post Office boxes 163 … The boxes 163 may be separate, as shown, from the control unit 144”),
	wherein said processing system includes a remote processing system located remotely from the array of parcel boxes (see [0136] “some of the functionality described with respect to the control unit and other functionality as described further below may be performed by a remote network service, remote from the control unit 144. The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item,” [0254] “the identification and entered password may be remotely authenticated”) and
	a low-power local processor in wired connection with said electrically controlled lock mechanisms (see [0118] “In some embodiments, the computer 135 is a laptop computer. It may also be any number of similar electronic devices, such as a desktop computer, a tablet, a mobile device, etc.” [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132”);
	wherein authorization of the unlock request is performed by a wireless application running on the wireless electronic device of the recipient and/or by the remote processing system (see [0162] “the user has a device such as mobile phone and/or fob which may communicate, wired or wirelessly, with the control unit 144 to authenticate,” [0254] “the identification and entered password may be remotely authenticated”),
	which generate an unlock instruction sent to said low-power local processor to unlock the corresponding electrically controlled lock mechanism (see [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132. In some embodiments, the computer is wirelessly connected to the locks.  The computer 135 may itself directly command the locks to unlock or it may command an intermediate device in order to unlock the locks”).
	Although Irwin teaches send to the recipient a notification indicative of the allocated box (see [0198] “the recipient is notified that his item is in the storage unit 100 and/or storage receptacle 132 and so that the recipient can identify himself to retrieve the item from the storage unit 100 and/or storage receptacle 132”), Irwin does not explicitly teach, however Bhatt teaches send a notification to the mobile electronic device of the recipient (see Claim 13 “the notification is sent to a user's mobile 
device,” [0017] “a text or other message may be sent to a user's mobile device which states that the mobile pickup location is estimated to be a certain distance and/or time from arriving at the designated stop”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the parcel delivery system of Irwin a system configured to send a notification to the mobile electronic device of the recipient as taught by Bhatt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a parcel delivery system where a notification is sent to the mobile electronic device of the recipient.
	Irwin does not explicitly teach, however McPherson teaches a processor that consumes less than 10 amp-hours per day (see [0028] “A functional block diagram of the UHF wireless sensor device is depicted in FIG. 2. The SRW device 112 may include battery power subsystem 202 and baseband processing subsystem including a memory subsystem 204 employing either or both volatile and non-volatile storage, a frequency subsystem 206 capable of synthesizing clocking pulses including a minimum 32.768 kHz, an RF subsystem 208 capable of communication at about 433 MHz and/or about 900 MHz and a processor 210 for coordinating the functions of the SRW device 112,” [0031] “Power consumption by the power subsystem 202 may be less than 2.4 mAH per day, for example, when the device is in sleep mode until awakened by the occurrence of an alarm. As an example, the unit may operate using AA alkaline batteries. As a result, the present invention may be less sensitive to power consumption”).	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the processor in Irwin with the low-power processor in McPherson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a processor that consumes less than 10 amp-hours per day.
	Irwin does not explicitly teach, however Vaghi teaches a processor in connection with said sensors (see [0036] “the mail box includes a scale for weighing mail and a processor which outputs an indication of a state of fullness of the box based on a weight signal from the scale. The mail box may also include a communications unit which transmits a signal through a network indicating the state of fullness of the box,” [0103] “the box includes an outer housing 110, an internal container 112 for holding pieces of mail, a scale unit 114 having a load cell for weighing the contents of the box, and a signal line 116 which conveys a weight signal from the scale to a processor 117 in the control panel of the box”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the processor in wired connection with a sensor as taught in Vaghi with the parcel delivery system of Irwin with the motivation to enable the system to “indicate a state of fullness of the mail box” (Vaghi [0035]).
	Irwin does not explicitly teach, however Vaghi teaches said remote processing system and said local processor being in 2communication via a mobile network (see [0119] “as shown in FIG. 19, a processor 160 in a control panel 162 of the mail box may be interfaced to a communications unit 164 which wirelessly transmits information to the remote computer system. The information may be transmitted using any type of conventional wireless communications standard. For example, if the computer system is located a relatively short distance from the box, infrared communications may be used. If the computer system is located far from the box, more sophisticated RF wireless technologies may be implemented. These technologies include but are not limited to those used by mobile phones. In fact, communications unit 164 may be constructed in a manner similar to the transmitter of a mobile phone, so that the mail box communicates information to the computer system over a wireless network such as a cellular network”) (please see above for combination rationale).
	Regarding Claim 2, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin further teaches further comprising a door opening sensor in communication with said processing system and deployed to sense whether said door is in said open state or in said closed state (see [0089] “the storage receptacle 132 further includes a feature configured to detect the position of the door 136, such as, for example, whether the door 136 is open or closed. In some embodiments, the door position detection feature comprises, for example, a sensor, a switch, or any other feature capable of detecting if the door 136 is open. In some embodiments, the door position detection feature is integrated into another feature of the storage receptacle, such as, for example, the securement feature 140, or a switch associated with the light 142”).
	Regarding Claim 8, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 2, as discussed above.  Irwin further teaches wherein each parcel box further comprises a lock status sensor associated with said processing system and configured to generate a signal indicative of whether said electrically controlled lock mechanism is in said locked state or said unlocked state (see [0190] “a sensor incorporated into securement feature 140 provides confirmation to the control unit 
144 that the door has been secured and locked or unsecured and unlocked. In some embodiments, 
sensor 145 provides a signal to the control unit 144 that the door is closed, secured, and/or locked, or open, unsecured, and/or unlocked”).
	Regarding Claim 10, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin does not explicitly teach, however Bhatt teaches wherein said array of parcel boxes comprises a plurality of parcel boxes, and wherein said enclosure of each of said parcel boxes comprises at least four walls such that removal and replacement of one of said parcel boxes does not compromise the enclosure of neighboring parcel boxes (see [0032] “Each storage compartment module, such as storage compartment modules 203, 205, 207, 209, may be configured so the mobile pickup location 200 is modular, such that one or more storage compartment modules can be easily removed or added to the control station 201 of the mobile pickup location 200”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of parcel boxes, wherein an enclosure of each of the parcel boxes comprises at least four walls such that removal and replacement of one of the parcel boxes does not compromise the enclosure of neighboring parcel boxes as taught in Bhatt with the parcel delivery system of Irwin with the motivation to enable “the ability to easily and quickly expand or remove capacity so that the demand for that mobile pickup location can be satisfied” (Bhatt [0032]).
	Regarding Claim 13, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin does not explicitly teach, however Vaghi teaches wherein said local processor is powered at least in part by at least one electric battery that is charged by at least one solar panel (see [0141] “The control panel and/or any of the other features of the mail box of the present invention may be powered by a battery, may be plugged into an electrical line or may be solar powered, depending on the location of the box. FIG. 23 shows a solar-powered mail box according to the present invention, which includes a solar panel 230 equipped with a circuit 235 for converting solar energy from the sun into electrical energy, and a power line 240 for sending power to the control panel 245 and/or other features of the mail box using this electrical energy. The solar panel unit may be any type conventionally known”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 15, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin further teaches wherein said remote processing system includes a regional processor based at a regional parcel processing center (see [0136] “some of the functionality described with respect to the control unit and other functionality as described further below may be performed by a remote network service, remote from the control unit 144. The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item”).
	Regarding Claim 16, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin further teaches wherein said remote processing system includes a processor of a mobile electronic device of a mailman (see [0157] “The various components may also be within the control unit 144 or they may be external to the unit 144. For instance, the input device 147 may be on a mobile device of a delivery agent”).
	Regarding Claim 17, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 1, as discussed above.  Irwin further teaches wherein said remote processing system includes a cloud-based processing system (see [0136] “The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item. In one embodiment, the network service may be cloud service that may include processors, memory, and the like,” [0146] “the network 169 may be an external network 169 such as the internet, cloud or cloud computing network, or world wide web, or it may be a virtual private network (VPN) interacting with other storage units 100 or with one or more databases”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson, Vaghi, Hapke (U.S. Patent No. 9487907), and Huffman (U.S. Patent Application Publication No. 20150120602).
	Regarding Claim 3, the combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 2, as discussed above.  Irwin does not explicitly teach, however Hapke teaches wherein said electrically controlled lock mechanism comprises a bistable actuator (see Col. 1, line 62 – Col. 2, line 7 “a door lock for a door of an appliance … a door position detector positioned to respond to the closure of the door when the housing is mounted to the appliance, a bi-stable electrical actuator for actuating a door locking element of a latch retaining the door when the housing is mounted to the appliance, and a lock sensing switch which responds to a positioning of the door locking element”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrically controlled lock mechanism comprises a bistable actuator as taught in Hapke with the parcel delivery system of Irwin with the motivation “to save electrical power” (Hapke Col. 1, lines 36-37).
	Irwin does not explicitly teach, however Huffman teaches wherein said processing system is further configured to be responsive to closing of said door as sensed by said door opening sensor to actuate said lock mechanism to switch from said unlocked state to said locked state (see [0015] “locking the compartment once the compartment is in a closed state,” [0091] “The MyBox storage unit 110 can detect if and when the courier 102 has closed the compartment door or may automatically 
close the compartment door after a predetermined time period and lock the compartment,” [0161] “door actuator 1207 may take the form of a screw actuator, a motor, an electromagnetic device or similar. A corresponding door sensor 1208 is provided to detect the status of the compartment 705 door--i.e. if it is open, closed, or in any other state”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system configured to actuate a lock mechanism to switch from an unlocked state to a locked state responsive to closing of a door as sensed by a door opening sensor as taught in Huffman with the parcel delivery system of Irwin with the motivation to enhance security (Huffman [0064]).
	Regarding Claim 4, the combination of Irwin, Bhatt, McPherson, Vaghi, Hapke, and Huffman teaches the limitations of claim 3, as discussed above.  Irwin further teaches wherein said processing system is further configured to be responsive to said sensor indicating that the parcel has been removed from the allocated box to designate the allocated box as an available box for allocation to a subsequent parcel (see [0172] “storage receptacle 132 comprises a scale or other device to detect a change in the weight within the volume of the storage receptacle. If a user picks up an item, the scale senses the reduction in weight, and the reduction in weight may be a pick-up confirmation provided to the storage unit 100. In some embodiments, sensor 145 may provide a sensing function to sense when an item has been removed from the storage unit 132, and may provide confirmation of item pickup to the storage unit 100,” [0088] “the light 142 is disposed on an outer surface of the door 136, such that the light 142 is visible to a user standing in front of the storage unit 100. In some embodiments, the light is a receptacle designating feature. The light 142 may indicate which of the storage receptacles 132 is available or is activated for use”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson, Vaghi, and Hapke.
	The combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 2, as discussed above.  Irwin does not explicitly teach, however Hapke teaches further comprising a door biasing arrangement biasing said door to return from said open state to said closed state (see Col. 7, lines 12-16 “As in the embodiment of FIGS. 5-7, the operator 42 may be biased by a spring 104 that tends to push the mechanical operator 42 outward so that closure of the door 14 presses the mechanical operator 42 inward against the biasing of the spring to close the contacts 102,” Col. 8, lines 8-10 “storage of energy in a spring when the doors opened, that helps close the door when the door is closed (spring 26 in the '338 application”) (please see claim 3 rejection for combination rationale).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson, Vaghi, and Motoyama (U.S. Patent Application Publication No. 20160027261).
	The combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 2, as discussed above.  Irwin does not explicitly teach, however Vaghi teaches wherein said processing system is further configured to periodically retrieve an output from said sensor of each box (see [0137] “The management system may then monitor these boxes on a periodic or real-time basis to determine the volume of mail in all the boxes in the network”) (please see claim 1 rejection for combination rationale).
	Irwin does not explicitly teach, however Motoyama teaches and to compare a detected occupancy output with an expected occupancy output, said processing system generating an error signal if said detected occupancy output does not match said expected occupancy output (see [0245] “locker manager 1104 verifies the weight reading obtained from locker controller 1204 with the reference weight of the package. If the weight reading obtained from locker controller 1204 matches the reference weight of the package, then locker manager 1104 may determine that the package was indeed deposited in the locker compartment of the digital locker. However, if the weight reading obtained from locker controller 1204 does not match the reference weight of the package, then locker manager 1104 may determine that something other than the package was deposited in the compartment,” [0247] “if the weight reading obtained from locker controller 1204 does not match (within a certain tolerance) the reference weight of the package, then the report message may indicate to a seller, a sender, and/or recipient that some problem occurred in delivering the package to the digital locker, or that the package has still not been delivered to the locker. The message may also include contact information to an intermediary and/or a delivery person responsible for delivering the package to the digital locker,” [0265] “If the weight reading received from locker controller 715 matches the reference weight for the package within a certain tolerance, then locker manager 715 may conclude that the package was indeed delivered to the digital locker. However, if the weight reading received from locker controller 715 does not match the reference weight for the package within a certain tolerance, then locker manager 715 may conclude that the package was not delivered to the digital locker. For example, if the weight reading received from locker controller 715 is zero, then locker manager 715 may conclude that the digital locker is empty”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system configured to compare a detected occupancy output with an expected occupancy output and generate an error signal if the detected occupancy output does not match the expected occupancy output as taught in Motoyama with the parcel delivery system of Irwin with the motivation to enable the system to “indicate to a seller, a sender, and/or recipient that some problem occurred” (Motoyama [0247]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson,  Vaghi, Motoyama, and Huffman.
	The combination of Irwin, Bhatt, McPherson, Vaghi, and Motoyama teaches the limitations of claim 6, as discussed above.  Irwin does not explicitly teach, however Huffman teaches wherein said processing system is configured to receive from a mobile electronic device of a mailman an indication of a parcel scanned prior to loading into an allocated box, said indication being used to update an expected occupancy setting for said allocated box (see [0055] “The mobile communication 103 device may be used to scan object tracking codes associated with either the postal service or the courier services together with unique identifiers associated with the MyBox component 107 to initiate reservation requests of a second location in which to store the object. It is envisaged that most couriers 102 use a handheld mobile computer (or PDA--Personal Digital Assistant) 103 which provides a variety of functions. These mobile communication devices 103 may also have unique identifiers used in transactional messages. This allows scanning of barcodes and wireless communication back to the 
courier company component 106 in order to provide proof of delivery and proof of pick up (via cellular networks such as GSM, GPRS, CDMA, HSDPA, etc.) These mobile communication devices 103 can also receive information sent from the courier company component 106 to the courier 102. The mobile communication devices 103 will scan barcodes (1D and 2D) for object tracking. They may also combine GPS, and Bluetooth, as well as cameras, and signature capture. GPS may be used to record the precise location where a courier delivers an object … couriers 102 will initiate reservation request transactions by scanning the unique identifiers which may be the courier company's tracking code on the object or the QR codes on the MyBox left cards 105. These transactions may be sent to the courier's back office systems associated with company component 106 which will provide (and may augment) the data necessary for the reservation request and send it on to MyBox's base application 108,” [0108] “the 
courier 102 scans the unique identifier on the MyBox left card 105 via his mobile communications device 103. This initiates the reservation request transaction from the mobile communications device 103 to MyBox base application 108. From step 508 control may pass to step 510 which is optional where the reservation request transaction may pass via the courier company 106 where it will augment data to the transaction and forward it on to MyBox base application 108 via the Internet 115. Couriers may optionally need to manually enter object details via their mobile communications device 103 to complete the reservation request. Control then moves to step 511 where at the MyBox base application 108 the reservation request is received. Control then moves to step 512 where the MyBox base application 108 determines the optimal available second location and compartment”) (please see claim 3 rejection for combination rationale).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson, Vaghi, and Shoenfeld (U.S. Patent Application Publication No. 20090231132).
	The combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 8, as discussed above.  Irwin does not explicitly teach, however Shoenfeld teaches wherein said processing system is responsive to signals from said lock status sensor and said door opening sensor to generate an error signal if said door remains in a state other than closed and locked for more than a defined period (see [0016] “A magnetic (or other equivalent) sensor mechanism within the door lock senses the 
open/closed state of said refrigerator door. In one embodiment, the sensor mechanism includes a magnet positioned in the enclosure of the door portion and a magnetic sensor portion positioned in the body portion to sense the presence of the magnet when said refrigerator door is closed. The door lock can also incorporate a sounder device that becomes actuated, or sends electronic notification (text 
message or email message) when the door lock has been sensed to be in its open state longer than a predetermined time limit”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the storage system of Irwin the processing system responsive to signals from a lock status sensor and a door opening sensor to generate an error signal if the door remains in a state other than closed and locked for more than a defined period as taught by Shoenfeld since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a storage system having a processing system responsive to signals from a lock status sensor and a door opening sensor to generate an error signal if the door remains in a state other than closed and locked for more than a defined period.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Bhatt, McPherson, Vaghi, and Bonner (U.S. Patent Application Publication No. 20160328767).
	The combination of Irwin, Bhatt, McPherson, and Vaghi teaches the limitations of claim 10, as discussed above.  Although Irwin teaches wherein each of said parcel boxes carries a display for displaying a box identifier for each parcel box in said array (see FIG. 1B, L1 – L6), Irwin does not explicitly teach, however Bonner teaches reconfigurable displays (see [0057] “the graphical output of the plurality of display units 118 may not be changed to indicate that the plurality of display units 118 are in a stocking mode, such as embodiments that do not change the graphical output of the plurality of display units 118
until after the a product identifier corresponding to a product to be stocked is determined,” [0070] “when the plurality of display units 118 are changed to the consumer mode, a graphical output of the plurality of display units 118 presents graphical consumer information, such as product tags, price tags, coupons, discounts, or the like”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable displays as taught in Bonner with the parcel delivery system of Irwin with the motivation to enable “a consumer [to] quickly and accurately locate items” (Bonner [0072]).
Claims 18, 20, 21, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of McPherson and Vaghi.
	Regarding Claim 18, Irwin teaches a parcel delivery system for delivering parcels to recipients at a plurality of neighborhood parcel delivery assemblies, which comprises:  a main processing unit which comprises at least a regional processor and an assembly processor; at each neighborhood parcel delivery assembly:  an assembly processor (see [0067] “delivered parcels from electronic parcel lockers located in convenient locations,” [0129] “the boxes 163 are conventional P.O. boxes located at a Post Office or other location containing P.O. boxes,” [0136] “some of the functionality described with respect to the control unit and other functionality as described further below may be performed by a remote network service, remote from the control unit 144. The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item. In one embodiment, the network service may be cloud service that may include processors, memory, and the like,” [0281] “The default storage unit 402 may comprise a vast number of storage receptacles 132, and may be located, at, for example, a post office”);
	an array of parcel boxes, each box comprising: a front door, said door having an unlocked state, a locked state, a closed state, and an open state (see [0044] “FIG. 1A depicts a perspective view of one embodiment of a storage receptacle that may be used with the storage unit of FIG. 1,” [0083] “The securement feature may interact with cooperating structures to secure and/or unsecure the door 136. The securement feature may be located in any desired position on the storage receptacle. FIG. 1A shows one embodiment of a location of a securement feature 140 on the door 136 of the storage receptacle 132. As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door,” [0089] “detect the position of the door 136, such as, for example, whether the door 136 is open or closed”);
	a controlled door-locking element configured to receive locking and unlocking signals from said assembly processor (see [0083] “As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door. In some embodiments, the securement feature 140 may comprise a purpose built securement feature. In some embodiments, the securement feature may comprise a latching feature and a latch engagement and disengagement feature. The latching feature may be configured to obstruct movement of a locked item. In the case of a storage receptacle 132, the latch lockingly engages the door 136 of the storage receptacle 132 and obstructs movement of the door 136. In some embodiments, the latch engagement and disengagement feature may comprise components and/or a mechanism interacting together to selectively allow the engagement and/or disengagement of the latch. In some embodiments, the latch engagement and disengagement feature is a rotatable cylinder of a lock. In some embodiments, the latch engagement and disengagement feature may comprise an electrical actuator connected to the latch. Any of these and similar embodiments of the securement features may be controlled electronically by, for example, the control unit 144”);
	a door opening sensor configured to provide information sufficient to determine whether said front door is in an open state or in a closed state (see [0190] sensor 145 provides a signal to the control unit 144 that the door is closed, secured, and/or locked, or open, unsecured, and/or unlocked);
	a sensor configured to sense whether the box contains a parcel or not (see [0090] “The storage receptacle 132 further includes features configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132. In some embodiments, the item detection feature configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132 comprises, for example, a sensor 145. The sensor 145 may be a camera, or any other feature possessing the desired capabilities. The sensor 145 may be located on one of the walls 134 or on the door 136. In one embodiment, for example, the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132”);
	and said assembly processor, which is a low-power local processor in wired communication with said sensors and locking element within each of said boxes (see [0118] “In some embodiments, the computer 135 is a laptop computer. It may also be any number of similar electronic devices, such as a desktop computer, a tablet, a mobile device, etc.  The computer 135 may be integral with the control 
unit 144 or it may be added to it. For instance, a separate computer 135 may be placed in the control 
unit 144 such that it rests on a shelf accessible from the back 160 of the control unit 144,” [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132”), and
	is in communication with the regional processor via a wireless network (see [0136] “The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item. In one embodiment, the network service may be cloud service that may include processors, memory, and the like”),
	being configured to: determine an occupancy status of each box within said array of boxes based on signals received from said sensors (see [0184] “the scale, sensor, or measuring device may communicate the measured item dimensions to control unit 144”), and
	upon receipt of an unlock instruction, to unlock a specific box, sending an unlocking signal to the door-locking element of the respective box, thereby to enable the recipient to open the door and collect the parcel from the box (see [0316] “access information is received. The access information is information or data provided to the interface 151 of a control unit by a user of the system … Receiving the access information may therefore include … scanning a bar code on a receipt or QR code on a mobile phone … receiving access information in digital format, for example by wireless communication with a device (e.g., a mobile phone, via Bluetooth/NFC/Internet etc.), wired communication with a device (for example, a key fob),” [0318] “In step 1304A, access to the storage receptacle is provided. This may include any of the features or steps discussed above with respect to unsecuring or unlocking the receptacle. It may further include providing information related to the location of the receptacle in the unit or the method of opening and/or unlocking the receptacle. For instance, it may include directions on how to open and/or close the receptacle. It may further include allowing a user to retrieve the item and then automatically closing and/or securing/locking the receptacle after retrieval”) and
	without a central display or keypad associated with the array of parcel boxes, thereby allowing simultaneous retrieval of parcels from the boxes by a plurality of the recipients (see [0129] “FIG. 5 depicts an embodiment of conventional Post Office boxes 163 … The boxes 163 may be separate, as shown, from the control unit 144”),
	wherein authorization of an unlock request from a recipient is performed by a mobile application running on a mobile electronic device of the recipient and/or by the regional processor (see [0162] “the user has a device such as mobile phone and/or fob which may communicate, wired or wirelessly, with the control unit 144 to authenticate,” [0254] “the identification and entered password may be remotely authenticated”),
	which generate the unlock instruction sent to said assembly processor to unlock the corresponding electrically controlled lock mechanism (see [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132. In some embodiments, the computer is wirelessly connected to the locks.  The computer 135 may itself directly command the locks to unlock or it may command an intermediate device in order to unlock the locks”).
	Irwin does not explicitly teach, however McPherson teaches a processor that consumes less than 10 amp-hours per day (see [0028] “A functional block diagram of the UHF wireless sensor device is depicted in FIG. 2. The SRW device 112 may include battery power subsystem 202 and baseband processing subsystem including a memory subsystem 204 employing either or both volatile and non-volatile storage, a frequency subsystem 206 capable of synthesizing clocking pulses including a minimum 32.768 kHz, an RF subsystem 208 capable of communication at about 433 MHz and/or about 900 MHz and a processor 210 for coordinating the functions of the SRW device 112,” [0031] “Power consumption by the power subsystem 202 may be less than 2.4 mAH per day, for example, when the device is in sleep mode until awakened by the occurrence of an alarm. As an example, the unit may operate using AA alkaline batteries. As a result, the present invention may be less sensitive to power consumption”).	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the processor in Irwin with the low-power processor in McPherson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a processor that consumes less than 10 amp-hours per day.
	Irwin does not explicitly teach, however Vaghi teaches report periodically or upon any change to a regional processor (see [0137] “The management system may then monitor these boxes on a periodic or real-time basis to determine the volume of mail in all the boxes in the network”) (please see rejection above for combination rationale).
	Regarding Claim 20, the combination of Irwin, McPherson, and Vaghi teaches the limitations of claim 18, as discussed above.  Irwin further teaches a parcel delivery system according to claim 18, wherein said unlock request is issued by the recipient in response to a notice of parcel arrival which is sent to him from said main processing unit, said issuance being activated only upon arrival of the recipient to one of said parcel delivery assemblies and one of said parcel boxes as indicated within said notice of parcel arrival (see [0067] “a user may provide user access information, such as a personal identification number (PIN) or an access code, which may be configured for one-time use, to the control unit in order to unlock and gain access to the storage receptacle,” [0105] “as shown in FIG. 1D, the control unit 144 may comprise additional features which increase user accessibility to using the control cabinet 146. For example, the control cabinet 146 may comprise an easy access keypad 190, a headset jack for TDD/TTY communication 192, braille labels 194, a near field communication module 195, a printer 152 for printing receipts and/or postage, and an audio system comprising external speakers (not shown). The keypad 190 may be used for entering user access information 151 to retrieve an item from a storage receptacle 132,” [0198] “the recipient is notified that his item is in the storage unit 100 and/or storage receptacle 132 and so that the recipient can identify himself to retrieve the item from the storage unit 100 and/or storage receptacle 132,” [0132] “The control unit 144 may comprise a variety of features performing a variety of functions. In some embodiments, and as depicted in FIG. 6, the control unit 144 comprises, for example, a processor 168, memory 170, a communication feature 172”).
	Regarding Claim 21, the combination of Irwin, McPherson, and Vaghi teaches the limitations of claim 18, as discussed above.  Irwin further teaches wherein said notice of parcel arrival is an SMS message or a message sent by another texting service (see [0198] “the recipient is notified that his item is in the storage unit 100 and/or storage receptacle 132 and so that the recipient can identify himself to retrieve the item from the storage unit 100 and/or storage receptacle 132,” [0162] “The notice information 153 may be sent as an email, an SMS text message”).
	Regarding Claim 46, Irwin teaches a neighborhood parcel-delivery assembly, which comprises:  an array of parcel boxes, each box comprising: a front door, said door having a locked state, an unlocked state, a closed state, and an open state (see [0044] “FIG. 1A depicts a perspective view of one embodiment of a storage receptacle that may be used with the storage unit of FIG. 1,” [0083] “The securement feature may interact with cooperating structures to secure and/or unsecure the door 136. The securement feature may be located in any desired position on the storage receptacle. FIG. 1A shows one embodiment of a location of a securement feature 140 on the door 136 of the storage receptacle 132. As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door,” [0089] “detect the position of the door 136, such as, for example, whether the door 136 is open or closed,” [0129] “the boxes 163 are conventional P.O. boxes located at a Post Office or other location containing P.O. boxes”);
	a controlled door-locking element configured to receive locking and unlocking signals from an assembly processor (see [0083] “As depicted in FIG. 1A, the securement feature 140 located on the door 136 of the storage receptacle 132 cooperates with features of the walls 134 of the storage receptacle 132 to secure and/or unsecure the door. In some embodiments, the securement feature 140 may comprise a purpose built securement feature. In some embodiments, the securement feature may comprise a latching feature and a latch engagement and disengagement feature. The latching feature may be configured to obstruct movement of a locked item. In the case of a storage receptacle 132, the latch lockingly engages the door 136 of the storage receptacle 132 and obstructs movement of the door 136. In some embodiments, the latch engagement and disengagement feature may comprise components and/or a mechanism interacting together to selectively allow the engagement and/or disengagement of the latch. In some embodiments, the latch engagement and disengagement feature is a rotatable cylinder of a lock. In some embodiments, the latch engagement and disengagement feature may comprise an electrical actuator connected to the latch. Any of these and similar embodiments of the securement features may be controlled electronically by, for example, the control unit 144”);
	a door opening sensor configured to sense whether said front door is in an open or in a closed state (see [0190] “sensor 145 provides a signal to the control unit 144 that the door is closed, secured, and/or locked, or open, unsecured, and/or unlocked”); and
	a sensor configured to provide information sufficient to determine whether the box contains a parcel or not (see [0090] “The storage receptacle 132 further includes features configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132. In some embodiments, the item detection feature configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132 comprises, for example, a sensor 145. The sensor 145 may be a camera, or any other feature possessing the desired capabilities. The sensor 145 may be located on one of the walls 134 or on the door 136. In one embodiment, for example, the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132”);
	said assembly processor, which is a low-power local processor in wired communication with said sensors and locking element within each of said boxes (see [0118] “In some embodiments, the computer 135 is a laptop computer. It may also be any number of similar electronic devices, such as a desktop computer, a tablet, a mobile device, etc.  The computer 135 may be integral with the control 
unit 144 or it may be added to it. For instance, a separate computer 135 may be placed in the control 
unit 144 such that it rests on a shelf accessible from the back 160 of the control unit 144,” [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132”), and
	is in communication with a regional processor via a wireless network (see [0136] “The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item. In one embodiment, the network service may be cloud service that may include processors, memory, and the like”),
	being configured to: determine an occupancy status of each box within said array based on signals received from said sensors (see [0184] “the scale, sensor, or measuring device may communicate the measured item dimensions to control unit 144”), and
	upon receipt of an unlock instruction to unlock a specific box, sending an unlocking signal to the door-locking element of the respective box, thereby to enable the recipient to open the door and collect the parcel from the box (see [0129] “FIG. 5 depicts an embodiment of conventional Post Office boxes 163 … The boxes 163 may be separate, as shown, from the control unit 144”)
	without a central display or keypad associated with the array of parcel boxes, thereby allowing simultaneous retrieval of parcels from the boxes by a plurality of the recipients (see [0162] “the user has a device such as mobile phone and/or fob which may communicate, wired or wirelessly, with the control unit 144 to authenticate,” [0254] “the identification and entered password may be remotely authenticated”),
	wherein authorization of an unlock request from a recipient is performed by a mobile application running on a mobile electronic device of the recipient and/or by the regional processor (see [0162] “the user has a device such as mobile phone and/or fob which may communicate, wired or wirelessly, with the control unit 144 to authenticate,” [0254] “the identification and entered password may be remotely authenticated”),
	which generate the unlock instruction sent to said assembly processor to unlock the corresponding electrically controlled lock mechanism (see [0119] “The computer 135 may further be configured to electronically unlock the at least one of the storage receptacles 132 upon receiving the user access information 151. In some embodiments, the computer 135 is physically wired to locks that unlock the receptacles 132. In some embodiments, the computer is wirelessly connected to the locks.  The computer 135 may itself directly command the locks to unlock or it may command an intermediate device in order to unlock the locks”).
		Irwin does not explicitly teach, however McPherson teaches a processor that consumes less than 10 amp-hours per day (see [0028] “A functional block diagram of the UHF wireless sensor device is depicted in FIG. 2. The SRW device 112 may include battery power subsystem 202 and baseband processing subsystem including a memory subsystem 204 employing either or both volatile and non-volatile storage, a frequency subsystem 206 capable of synthesizing clocking pulses including a minimum 32.768 kHz, an RF subsystem 208 capable of communication at about 433 MHz and/or about 900 MHz and a processor 210 for coordinating the functions of the SRW device 112,” [0031] “Power consumption by the power subsystem 202 may be less than 2.4 mAH per day, for example, when the device is in sleep mode until awakened by the occurrence of an alarm. As an example, the unit may operate using AA alkaline batteries. As a result, the present invention may be less sensitive to power consumption”).	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the processor in Irwin with the low-power processor in McPherson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a processor that consumes less than 10 amp-hours per day.
	Irwin does not explicitly teach, however Vaghi teaches and report periodically or upon any change to said regional processor (see [0137] “The management system may then monitor these boxes on a periodic or real-time basis to determine the volume of mail in all the boxes in the network”) (please see claim 1 rejection for combination rationale).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of McPherson, Vaghi and Motoyama.
	The combination of Irwin, McPherson, and Vaghi teaches the limitations of claim 18, as discussed above.  Irwin further teaches further comprising, at a regional parcel processing center: said regional processor, which is at least partially physically located at the regional parcel processing center, said regional processor being configured to: communicate with each of said assembly processors at the neighborhood parcel delivery assemblies (see [0136] “The control unit 144 may communicate via the communication feature 172 with the remote network service to exchange data and provide the interactivity necessary with a user of the storage unit 100 or a recipient of an item. In one embodiment, the network service may be cloud service that may include processors, memory, and the like”), and
	store this occupancy data within a database (see [0285] “central server 430, which maintains a database of the status of each storage receptacle 132 within storage unit system 400,” [0286] “The process 500F then proceeds to block 520F and requests updated capacity status from the storage unit 402 to which the item will be delivered. The updated capacity status is then stored in the database
414 in the central management system 404, updating the capacity information for the storage unit as depicted in block 522F”); and 
	based on said recipient address and said occupancy status stored at the database, assign to the given parcel a box at a selected neighborhood parcel delivery assembly (see [0142] “users, such as customers, registered for use of the storage unit may be assigned a storage unit address. This address may be tied to a preferred storage unit, such that the user's address is the address of the storage unit 100 plus additional text,” [0312] “If a receptacle is available, then the process moves from step 1204B to step 1208B. In step 1208B a storage receptacle in which to store the item is assigned. This step may involve any of the features described above with respect to step 1208A in FIG. 12A related to assigning an identification and/or priority to the item and/or recipient of the item”).
	Irwin does not explicitly teach, however Vaghi teaches receive from each said assembly processors information sufficient to determine the occupancy status of each box within each assembly (see [0137] “The management system may then monitor these boxes on a periodic or real-time basis to determine the volume of mail in all the boxes in the network”) (please see claim 1 rejection for combination rationale).
	Although Irwin teaches for each given package, activate a reader to receive an input sufficient to determine from a tag attached to the package: (i) an ID of the package, and (iii) a recipient address (see [0067] “labeling for placement on an item … The labeling may include, for example, creation of identification labeling, mailing labeling, such as, for example, destination and/or return address, postage, or any other desired labeling”), Irwin does not explicitly teach, however Motoyama teaches determine from a tag attached to the package (ii) a recipient ID (see [0181] “The package may include a printed label or a note indicating the sender, and the recipient of the package. For example, the 
package may have an attached label indicating the name and the address of the sender, the name and the address of the recipient, and other information, such as package-handling instructions, and the like”) (please see claim 6 rejection for combination rationale).

Response to Arguments
Applicant’s arguments regarding the objections to the drawings and the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The objections to the drawings and the 35 U.S.C. 112(b) rejections have been withdrawn.
Regarding the prior art rejections, Applicant argues that the cited art “fails to teach authorization of an unlock request from a recipient being performed by a wireless application running on the wireless electronic device of the recipient and/or by the remote processing system” (p. 14, para. 1).  As described more fully above, such features are taught by Irwin (see [0162] “the user has a device such as mobile phone and/or fob which may communicate, wired or wirelessly, with the control unit 144 to authenticate,” [0254] “the identification and entered password may be remotely authenticated”).
	Applicant argues that “even when the identification information is provided via a mobile phone,
it is explicit that the authentication is performed by the local processor system” (p. 13, para. 5 (emphasis added)).  
	The Examiner notes that the claims do not require that the authorization of an unlock request is performed remotely.  Instead, the claims require that the authorization be performed “by a wireless application running on the wireless electronic device of the recipient and/or by the remote processing system” (emphasis added).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sudo (U.S. Patent Application Publication No. 20170172521) teaches a computer device having a power consumption of 595 μA per hour (which is equivalent to 0.000595 amps per hour, or 0.01428 amp-hours per day).
	Lu (CN 203012414 U) teaches an ARM core processor having a power consumption 0.65 of amperes per day.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628